Citation Nr: 0331311	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  00-13 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

On November 13, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain all post September 1976 
treatment records from each entity the 
veteran identifies, including all post 
September 1976 clinic records from the 
shipyard (possibly a/k/a the "US 
Government Air Ocean Terminal, Bayone, 
NJ"), "Guards Mart, Los Angeles," and 
his place of incarceration as well as all 
post-September 1976 to January 1990 and 
all post-July 2000 treatment records from 
the Los Angeles VA medical center (VAMC).  
As to the VAMC, specifically request 
notes, discharge summaries, consults, 
vitals, medications, labs, imaging, 
procedures, and problem lists.

2.  After associating with the record all 
evidence obtained in connection with the 
above development, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination.

a.  The examiner must review the claim's 
folder and must state that he/she did so.
b.  The examiner should elicit from the 
veteran a detailed history regarding the 
onset and progression of relevant 
symptoms.  
c.  All indicated tests and studies, 
including x-rays, should be accomplished.
d.  Ask the examiner to address the 
following questions:
(i).  Does the veteran currently suffer 
from low back disorders, including 
degenerative disc disease diagnosed at L3 
to L5?  
(ii).  As to each low back disorder 
identified, please provide the specific 
diagnoses for that low back disorder 
(i.e., degenerative disc disease, strain, 
herniated nucleus pulposus, etc.).
(iii).  As to each low back disorder 
identified, whether it is as least as 
likely than not it pre-existed military 
service?  (i.e. was secondary to the 
veteran's 1973 motor vehicle accident)  
If so, is it medically more likely then 
not that such underwent an increase in 
severity during military service?  If an 
increase in severity during service was 
shown, was such increase beyond natural 
progress of the disorder?
(iv).  As to each low back disorder 
identified, whether it is as least as 
likely than not that it is attributable 
to the veteran's military service, 
including the July 1976 in-service back 
injury diagnosed as a low back strain?
(v).  Given the diagnosis of degenerative 
disc disease at L3 to L5 found in the 
January 2000 x-ray, whether it is as 
least as least as likely than not that 
arthritis manifested itself to a 
compensable degree within one year of the 
veteran's separation from military 
service?
e.  In addressing the above questions, 
the examiner should comment on the 
opinions expressed in the January 2000 VA 
treatment records that current low back 
disorders were caused by the differences 
in length in the veteran's legs as well 
on the evidence provided by the SSA, 
including any evidence of the veteran 
having sustained post-service back 
injuries.
f.  The examiner should provide all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


`
		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





